
	

115 HR 5192 : Protecting Children from Identity Theft Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5192
		IN THE SENATE OF THE UNITED STATES
		April 18, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To authorize the Commissioner of Social Security to provide confirmation of fraud protection data
			 to certain permitted entities, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Protecting Children from Identity Theft Act. 2.Reducing identity fraud (a)PurposeThe purpose of this section is to reduce the prevalence of synthetic identity fraud, which disproportionally affects vulnerable populations, such as minors and recent immigrants, by facilitating the validation by permitted entities of fraud protection data, pursuant to electronically received consumer consent, through use of a database maintained by the Commissioner.
 (b)DefinitionsIn this section: (1)CommissionerThe term Commissioner means the Commissioner of the Social Security Administration.
 (2)Financial institutionThe term financial institution has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809). (3)Fraud protection dataThe term fraud protection data means a combination of the following information with respect to an individual:
 (A)The name of the individual (including the first name and any family forename or surname of the individual).
 (B)The Social Security account number of the individual. (C)The date of birth (including the month, day, and year) of the individual.
 (4)Permitted entityThe term permitted entity means a financial institution or a service provider, subsidiary, affiliate, agent, contractor, or assignee of a financial institution.
				(c)Efficiency
 (1)Reliance on existing methodsThe Commissioner shall evaluate the feasibility of making modifications to any database that is in existence as of the date of enactment of this Act or a similar resource such that the database or resource—
 (A)is reasonably designed to effectuate the purpose of this section; and (B)meets the requirements of subsection (d).
 (2)ExecutionThe Commissioner shall establish a system to carry out subsection (a), in accordance with section 1106 of the Social Security Act. In doing so, the Commissioner shall make the modifications necessary to any database that is in existence as of the date of enactment of this Act or similar resource, or develop a database or similar resource.
 (d)Protection of vulnerable consumersThe database or similar resource described in subsection (c) shall— (1)compare fraud protection data provided in an inquiry by a permitted entity against such information maintained by the Commissioner in order to confirm (or not confirm) the validity of the information provided, and in such a manner as to deter fraudulent use of the database or similar resource;
 (2)be scalable and accommodate reasonably anticipated volumes of verification requests from permitted entities with commercially reasonable uptime and availability; and
 (3)allow permitted entities to submit— (A)one or more individual requests electronically for real-time machine-to-machine (or similar functionality) accurate responses; and
 (B)multiple requests electronically, such as those provided in a batch format, for accurate electronic responses within a reasonable period of time from submission, not to exceed 24 hours.
 (e)Certification requiredBefore providing confirmation of fraud protection data to a permitted entity, the Commissioner shall ensure that the Commissioner has a certification from the permitted entity that is dated not more than 2 years before the date on which that confirmation is provided that includes the following declarations:
 (1)The entity is a permitted entity. (2)The entity is in compliance with this section.
 (3)The entity is, and will remain, in compliance with its privacy and data security requirements, as described in title V of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.) and as required by the Commissioner, with respect to information the entity receives from the Commissioner pursuant to this section.
 (4)The entity will retain sufficient records to demonstrate its compliance with its certification and this section for a period of not less than 2 years.
				(f)Consumer consent
 (1)In generalNotwithstanding any other provision of law or regulation, a permitted entity may submit a request to the database or similar resource described in subsection (c) only—
 (A)pursuant to the written, including electronic, consent received by a permitted entity from the individual who is the subject of the request; and
 (B)in connection with any circumstance described in section 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b).
 (2)Electronic consent requirementsFor a permitted entity to use the consent of an individual received electronically pursuant to paragraph (1)(A), the permitted entity must obtain the individual’s electronic signature, as defined in section 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006). Permitted entities must develop and use an electronic signature process in accordance with all Federal laws and requirements as designated by the Commissioner.
 (3)Effectuating electronic consentNo provision of law or requirement, including section 552a of title 5, United States Code, shall prevent the use of electronic consent for purposes of this subsection or for use in any other consent based verification under the discretion of the Commissioner.
				(g)Compliance and enforcement
				(1)Audits and monitoring
 (A)In generalThe Commissioner— (i)shall conduct audits and monitoring to—
 (I)ensure proper use by permitted entities of the database or similar resource described in subsection (c); and
 (II)deter fraud and misuse by permitted entities with respect to the database or similar resource described in subsection (c); and
 (ii)may terminate services for any permitted entity that prevents or refuses to allow the Commissioner to carry out the activities described in clause (i) and may terminate or suspend services for any permitted entity as necessary to enforce any violation of this section or of any certification made under this section.
						(2)Enforcement
 (A)In generalNotwithstanding any other provision of law, including the matter preceding paragraph (1) of section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C. 6805(a)), any violation of this section and any certification made under this section shall be enforced in accordance with paragraphs (1) through (7) of such section 505(a) by the agencies described in those paragraphs.
 (B)Relevant informationUpon discovery by the Commissioner of any violation of this section or any certification made under this section, the Commissioner shall forward any relevant information pertaining to that violation to the appropriate agency described in subparagraph (A) for evaluation by the agency for purposes of enforcing this section.
					(h)Recovery of costs
				(1)In general
 (A)In generalAmounts obligated to carry out this section shall be fully recovered from the users of the database or verification system by way of advances, reimbursements, user fees, or other recoveries as determined by the Commissioner. The funds recovered under this paragraph shall be deposited as an offsetting collection to the account providing appropriations for the Social Security Administration, to be used for the administration of this section without fiscal year limitation.
 (B)Prices fixed by commissionerThe Commissioner shall establish the amount to be paid by the users under this paragraph, including the costs of any services or work performed, such as any appropriate upgrades, maintenance, and associated direct and indirect administrative costs, in support of carrying out the purposes described in this section, by reimbursement or in advance as determined by the Commissioner. The amount of such prices shall be periodically adjusted by the Commissioner to ensure that amounts collected are sufficient to fully offset the cost of the administration of this section.
 (2)Initial developmentThe Commissioner shall not begin development of a verification system to carry out this section until the Commissioner determines that amounts equal to at least 50 percent of program start-up costs have been collected under paragraph (1).
 (3)Existing resourcesThe Commissioner of Social Security may use funds designated for information technology modernization to carry out this section, but in all cases shall be fully reimbursed under paragraph (1)(A).
 (4)Annual reportThe Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the amount of indirect costs to the Social Security Administration arising as a result of the implementation of this section.
				
	Passed the House of Representatives April 17, 2018.Karen L. Haas,Clerk.
